Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 21, 2015

The Court of Appeals hereby passes the following order:

A15A0861. ROBERT BARBEE v. THE STATE.

      Robert Barbee was convicted of three counts of burglary, and his convictions
were affirmed on appeal. See Barbee v. State, 308 Ga. App. 322 (707 SE2d 550)
(2011).   Barbee has since filed a “Motion to Modify, Correct, or Set Aside and
Vacate Sentence by a Person in State Custody.” The trial court denied his motion on
November 24, 2014, and Barbee filed his notice of appeal.
      In Barbee’s direct appeal of his convictions, we rejected the same argument
that he raised in the motion filed in connection with this appeal; i. e., that the trial
court improperly sentenced him as a recidivist because his prior crimes were
consolidated for trial. See Barbee, supra at 326-327 (5). “It is axiomatic that the
same issue cannot be relitigated ad infinitum. The same is true of appeals of the same
issue on the same grounds.” Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464)
(2000); see also Jordan v. State, 253 Ga. App. 510, 511 (2) (559 SE2d 528) (2002).
Our ruling in the prior appeal is res judicata. See Hook v. Bergen, 286 Ga. App. 258,
261 (1) (649 SE2d 313) (2007). Thus, Barbee is estopped from seeking further
judicial review on this issues. See id; see also Ross v. State, 310 Ga. App. 326, 328
(713 SE2d 438) (2011) (law of the case rules bars successive void sentence appeals).
Accordingly, this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     01/21/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.